Case: 11-50932     Document: 00512420001       Page: 1    Date Filed: 10/24/2013


        IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT
                                ___________________

                                  No. 11-50932
                               ___________________

DEPARTMENT OF TEXAS, Veterans of Foreign Wars of the United States;
AMVETS DEPARTMENT OF TEXAS, INCORPORATED; AMVETS POST
52, INCORPORATED; AMVETS POST 52, AUXILIARY, INCORPORATED;
THE GREAT COUNCIL OF TEXAS, Improved Order of Redmen; REDMEN
WAR EAGLE TRIBE NO. 17; REDMEN TRIBE NO. 21 GERONIMO;
REDMEN RAMONA COUNCIL NO. 5; THE INSTITUTE FOR DISABILITY
ACCESS, INCORPORATED, doing business as Adapt of Texas; TEMPLE
ELKS LODGE NO. 138, Benevolent and Protective Order of Elks of The
United States of America, Incorporated.; BRYAN LODGE NO. 859,
Benevolent and Protective Order of Elks of The United States of America,
Incorporated.; AUSTIN LODGE NO. 201, Benevolent and Protective Order
of Elks of The United States of America, Incorporated.; ANNA FIRE AND
RESCUE, INCORPORATED,
                                                Plaintiffs - Appellees
v.

TEXAS LOTTERY COMMISSION; GARY GRIEF, Executive Director in His
Official Capacity; SANDRA K. JOSEPH, Director of Charitable Bingo in Her
Official Capacity; MARY ANN WILLIAMSON, Commissioner in Her Official
Capacity; UNKNOWN COMMISSIONER IN OFFICIAL CAPACITY; J.
WINSTON KRAUSE, Commissioner in His Official Capacity
                                            Defendants - Appellants
                          ____________________

             Appeal from the United States District Court for the
                      Western District of Texas, Austin
                           ____________________

                 ON PETITION FOR REHEARING EN BANC
(Opinion October 9, 2012, 5 Cir., 2012, 698 F.3d 239, withdrawn November 21, 2012)
                (Opinion August 21, 2013, 5 Cir., 2013, 727 F.3d 415)

Before STEWART, Chief Judge, KING, JOLLY, DAVIS, JONES, SMITH,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES and HIGGINSON, Circuit Judges.
    Case: 11-50932    Document: 00512420001      Page: 2   Date Filed: 10/24/2013


BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.